Cassoday, J.
The findings of the court seem to be sustained by the evidence. The plaintiff admits, in effect, that Grandorff came to her, and wanted her to move upon the premises, so he could live with her, and make his home there; and that, in pursuance of that request, she and he went upon the premises together, and that he boarded with her. Grandorff swears, in effect, that she did not go with him to negotiate about the lot, nor at any time to see about the lot; that he purchased the lot himself, and made both of the payments mentioned. It is conceded that, when Grandorff paid over each of the two payments mentioned, he took a receipt for the same of Smith, acknowledging that the payments were made by him. It is also conceded that, when the last of the two payments was made, Smith executed a deed of the land to Grandorff. Thai deed was left with a party in escrow, and subsequently marked canceled by some one, but never in fact delivered to Grandorff. It appears that in May, 1880, Grandorff sued Smith to recover back the $327.47 he had paid him on the land; and that Smith answered, in effect, that the parol contract of purchase was with the plaintiff, and that she in fact paid each of the payments made. Smith died before the trial; and it is claimed that his answer must have the effect of evidence. This may be so, but it certainly is not conclusive as against Grandorff or the defendants! Besides, Smith’s receipts and one deed executed before the answer, and his deed executed *448and delivered after the answer, are in direct conflict with the statements in favor of the plaintiff contained in the answer, and in perfect harmony with the theory of the defense. Upon the whole evidence we are forced to the same conclusion as the trial court. As there is no question of law involved, it is unnecessary to say more.
By the Court.— The judgment of the circuit court is affirmed.